eye

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 ?

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE
Vv, (For Offenses Committed On or After November 1, 1987)

Reyes Popoca-Bobadilla Case Number: 3:19-mj-24625

Merle N Schneidewind
Defendant “pone ne ; yom ~
c oreo

 

 

REGISTRATION NO. 92162298

 

 

 

 

 

 

 

 

THE DEFENDANT: DEC i7 049
| pleaded guilty to count(s) 1 of Complaint
O was found guilty to count(s) sauTHeun See rige COURT
after a plea of not guilty. BY DEPUTY

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 .
L] The defendant has been found not guilty on count(s) -
C1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

K TIME SERVED 0 days

.&] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, __ charged in case

 

IT fS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 17, 2019
Date of Imposition of Sentence

LEZ

HONORABLE BARRY M, KURREN
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s oe Copy 7 | 3:19-mj-24625

 

 

 
